DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
This Action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, 11-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 20160323267).
As per claim 1, Sun et al. discloses secure computing device, comprising: a storage configured to store a secret (see paragraph [0030]); 
a first interface configured to control a display (see paragraphs [0032]-[0033]); and 
a second interface configured to receive an input signal having information which reproduces a prompt to display the secret (see paragraph [0027] where the interrupt switches to a mode to display the value); 
wherein the secure computing device is designed to read the secret from the storage based on the input signal, and to control the display via the first interface such that a display of the secret is effected (see paragraphs [0030]-[0033] displaying the OTP).
As per claim 2, Sun et al. discloses an operating mode in which the display of the secret is effected; and a protected mode in which a storage of a program code to run a computer-implemented application in a storage is enabled, and the display of the secret is prevented (see paragraphs [0034]-[0036] where the secret is displayed in the secure mode and not displayed in the non-secure mode).
As per claim 3, Sun et al. discloses a third interface configured to receive a program code to run a computer-implemented application, wherein the secure computing device is configured to store the program code in the storage (see paragraph [0023]).
As per claim 4, Sun et al. discloses the secure computing device is configured to output the secret exclusively via the first interface in one operating mode (see paragraphs [0034]-[0036]).
As per claim 5, Sun et al. discloses the secure computing device is formed as a secure element (see paragraph [0024]).
As per claim 6, Sun et al. discloses the secure computing device is designed to control a switch such that the switch connects the display to the first interface to display the secret and disconnects the 
As per claim 8, Sun et al. discloses the secret comprises a password, a token, a private key or a random number (see paragraphs [0026], [0029], and [0031]).
As per claim 9, Sun et al. discloses an apparatus, comprising: a secure computing device as claimed in claim 1; and the display coupled to the first interface (see paragraph [0022] and Fig. 1 where the security device is within the overall mobile device).
As per claim 11, Sun et al. discloses the display has a screen and a screen memory, designed to store information for displaying the secret (see paragraphs [0022]-[0024]).
As per claim 12, Sun et al. discloses an application computing device connected to the second interface and configured to execute computer-implemented instructions in order to run a computer-based application (see paragraph [0023]).
As per claim 13, Sun et al. discloses the computer-based application is designed to request at least temporary access to the secret and provide the input signal for the secure computing device (see paragraphs [0034]-[0036]).
As per claim 14, Sun et al. discloses the secure computing device is designed to take control over the display and to withdraw control of the display from an application computing device during a first time interval in order to transfer control of the display to an application computing device during a second time interval (see paragraphs [0034]-[0036]).
As per claim 15, Sun et al. discloses a switch disposed between the first interface and the display, wherein the secure computing device has a fourth interface to control the switch, and is designed to control the switch such that the switch connects the display to the first interface to display the secret and disconnects the display from the interface at least temporarily at times when the secret is 
As per claim 17, Sun et al. discloses the apparatus is formed as a smartwatch or a smartphone (see paragraph [0016]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. as applied to claims 1 and 9 above, in view of Li et al. (US 20170164201).
As per claims 7 and 16, Sun et al. discloses a display element, but fails to explicitly disclose the secure computing device is designed to output a signal via an interface, said signal indicating that the secure computing device is currently controlling the display.
However, Li et al. teaches a secure computing device is designed to output a signal via an interface, said signal indicating that the secure computing device is currently controlling the display (see paragraph [0096]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the signal of Li et al. in the Sun et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the user to easily determine which mode the device is operating.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. as applied to claim 1 above, in view of Clegg (US 20140056171).
As per claim 10, Sun et al. generally discloses which information, if any, is placed in the framebuffers when switching modes (see paragraph [0036]), but fails to explicitly disclose the erasing of the display memory.
However, Clegg teaches deleting displayed data at various times (see paragraphs [0013], [0046], and [0054]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to erase the display data of Sun et al. when switching modes.
Motivation to do so would have been to increase the security of the system (see Clegg paragraph [0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTo-892 form are directed to displaying codes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419